DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 03/03/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim for Foreign Priority

4.	The claim for foreign priority and the receipt of the certified copies of the priority documents has been acknowledged, as indicated in the instant Office Action Summary. 

Information Disclosure Statement

5.	An annotated copy of the 05/09/2018 IDS has been re-submitted with this Office action. 
Drawings



Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-13, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, claim 1 now recites a displaceable ‘element’ configured to be displaced between a first and second positions ‘in a direction of displacement’ [which can mean any direction]. No sufficient and adequate support for such configurations were found in the original disclosure which , first, clearly describes the ‘element’ as a piston or a membrane [and not as any object that can be displaced]]; and, second, the original disclosure clearly supports the piston or membrane being configured for taking positions along the longitudinal axis of the apparatus. . Therefore, the instant claims, as amended, are not commensurate in scope with the original specification.  
s 1-13, as amended,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to the amended claim 1, the ‘direction of displacement remains indefinite in the given context. 
Allowable Subject Matter

10.	If Applicant wishes to incorporate into claim1 a recitation directed to the top opening [shown as 105 in Figures 1-2] of the primary outlet [104] being arranged above the top opening of the secondary outlet [107], in combination with the membrane/piston [101] extending across the entire upper opening of the housing, such structural configuration may be found allowable as not taught or suggested by currently discovered prior art. 
Response to Arguments

11.	All of the Applicant s arguments have been fully considered but they are not persuasive, or moot in view of new grounds of rejection.   
Conclusion

12.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798